NONPRECEDENTIAL DISPOSITION
                                 To be cited only in accordance with
                                         Fed. R. App. P. 32.1



               United States Court of Appeals
                                        For the Seventh Circuit
                                        Chicago, Illinois 60604

                                         Argued March 2, 2010
                                         Decided April 16, 2010

                                                    Before

                                 DIANE P. WOOD, Circuit Judge

                                 ANN CLAIRE WILLIAMS, Circuit Judge

                                 DAVID F. HAMILTON, Circuit Judge                    
No. 09‐2696

BARBARA SUIDE,                                               Appeal from the United States District
     Plaintiff‐Appellant,                                    Court for the Northern District of Illinois,
                                                             Eastern Division.
        v.
                                                             No. 1:08‐cv‐02967
MICHAEL J. ASTRUE,
Commissioner of Social Security,                             Charles R. Norgle,
    Defendant‐Appellee.                                      Judge.
                                                

                                                   O R D E R

       Barbara  Suide  applied  for  disability  insurance  benefits  and  supplemental  security
income in December 2003.  She claimed at the time that she had been disabled after October
2000 due to bilateral carpal tunnel syndrome, arthritis, and “trigger finger” (an inflamed tendon
and  tendon  sheath  of  a  finger).    But  the  case  changed  substantially  by  the  time  an
administrative law judge conducted a hearing in December 2007.  By then Suide had suffered
two strokes and had filed a second application for benefits that added several more medical
conditions to her list of disabling impairments.  The ALJ concluded that Suide was impaired
by carpal tunnel, trigger finger, stroke, migraines, and obesity but that she was still able to
perform some light or sedentary work.  On judicial review, the district court affirmed.  On
appeal Suide argues principally that (1) the ALJ’s assessment of her residual functional capacity
No. 09‐2696                                                                                     Page 2

was flawed because it did not account for all of her impairments and (2) the ALJ should not
have  discredited  the  opinions  of  her  treating  physician.    Although  substantial  evidence
supports the ALJ’s determination that Suide was not disabled before her first stroke, the record
is insufficient to sustain the ALJ’s findings about her residual functional capacity determination
after her strokes.  We therefore remand the case to the Commissioner for further proceedings
to determine whether Suide qualifies for benefits after her stroke in December 2006. 

        When she applied for disability insurance benefits and supplemental security income
in December 2003, Suide was 37 years old and had worked previously as a mail clerk and K‐
Mart cashier.  In support of her claim, Suide submitted evidence of right‐hand carpal tunnel
syndrome and trigger finger, which required two surgeries to alleviate her pain and to remove
part of a tendon from her right hand.  She continued to complain of pain, tenderness, and
stiffness  in  her  hands  and  was  later  diagnosed  with  left  carpal  tunnel  syndrome.    Her
diagnosing doctor instructed her to wear a wrist brace when necessary, but the doctor also
noted that some of Suide’s complaints were atypical of carpal tunnel, such as numbness in
isolated fingers, and that it was  unusual  for  Suide to have still a full range of motion and
normal  electromyography.    Suide  also  submitted  evidence  that  she  had  a  third  surgery  to
remove a cyst from her right hand in October 2004.  The treatments for her hands and wrists
appear to have been successful, and her doctors noted improvements in her grip strength and
an absence of pain, numbness, and tingling. 

         Suide’s  initial  application  for  benefits  also  referenced  complaints  of  knee  pain  and
stiffness.  X‐rays taken in January 2003 showed signs of degenerative arthritis—a diagnosis that
was consistently noted in her medical records until 2007, when a rheumatologist determined
that lupus might be the real cause of her joint pain.  Although at the hearing Suide testified
about the extent of her knee pain and its significant limitation on her mobility, there is little
documenting the effects of her pain or her treatment plan other than occasional notations of her
pain complaints in the medical reports and the fact that she took glucosamine and over‐the‐
counter pain medications.  In addition, the record includes a few notations of Suide’s height
and weight measurements, suggesting that she qualifies as “obese,” but there is no medical
evidence that her weight complicated her joint pain.  She did not mention her weight in either
her first or second applications for benefits, nor did she bring up the subject before the ALJ.
 
         In April 2004, several months after Suide applied for benefits, a state‐agency physician
assessed her residual functional capacity.  The doctor, B. Rock Oh, concluded that Suide could
lift up to 50 pounds occasionally and 25 pounds frequently.  He also concluded that she could
stand, walk, or sit each for approximately six hours per day.  Dr. Oh opined that Suide’s grip
strength  was  decreased  in  both  hands,  which  inhibited  manipulation  as  well  as  constant
handling and fingering.
  
No. 09‐2696                                                                                    Page 3

        Suide had been working for several months babysitting her neighbor’s children when
she  learned  that  the  Social  Security  Administration  denied  her  claim  and  her  request  for
reconsideration in 2004.  The SSA determined that Suide’s carpal tunnel, trigger finger, and
arthritis did not limit her ability to work.  Suide requested a hearing before an ALJ, which was
eventually  scheduled  for  December  11,  2007,  after  being  rescheduled  several  times  due  to
Suide’s failure to appear.  Meanwhile, Suide stopped babysitting when the family moved away
in mid‐2004, but she went back to work as a K‐Mart cashier in May 2006.
  
        Suide was still working at K‐Mart when she suffered a stroke in December 2006 – a year
before her hearing and shortly before her insured status expired at the end of that year.  She
was  taken  to  the  emergency  room  where  doctors  noted  severe  face  droop,  left‐side  motor
weakness,  and  slurred  speech.    Hospital  doctors  suspected,  however,  that  Suide  was
exaggerating her sensory motor deficits, making it difficult to assess her condition.  Suide tested
positive for cocaine, and the hospital doctors noted cocaine abuse as a secondary diagnosis and
as a possible cause of her stroke.  Suide later explained at the hearing that she had used the
drug for the first and last time approximately five days before her stroke.
 
        Suide  did  not  return  to  work,  and  she  began  physical  therapy  in  February  2007.
Progress notes from her therapists show that her left‐side weakness caused balance problems
and difficulty walking.  Suide reported to her physical therapist that she was unable to walk
even one block without significant pain.  One therapist observed that Suide was not at risk of
falling  due  to  her  pain  but  was  walking  with  a  significant  limp,  and  she  suffered  from
decreased balance and coordination.
 
        In March 2007 a second state‐agency consultant, Dr. Linda Palacci, examined Suide.  Dr.
Palacci’s examination encompassed a limited physical examination, a review of Suide’s medical
records, and a discussion of her symptoms, but no formal RFC evaluation.  Dr. Palacci noted
that  Suide  complained  of  left  leg  weakness,  and  that  she  was  wearing  an  ankle  brace  and
walking with a cane to help with her foot drag.  Suide reported morning stiffness lasting longer
than  an  hour  and  that  her  symptoms  worsened  with  activities  such  as  stair  climbing.    Dr.
Palacci concluded that Suide had normal range of motion in her knees, ankles, hips, shoulders,
elbows, wrists, and fingers, and that her grip strength was good in both hands.  Dr. Palacci
noted that Suide still walked with a slight limp and could walk only 10 feet without assistance,
but that she was able to squat and stand heel to toe.
 
        The physical therapy helped, though, and Suide was making progress toward her goals
when she suffered two more setbacks.  In April 2007 she was admitted to the emergency room
after experiencing a sudden onset of uncontrolled shaking in her right hand and difficulty
talking, which the doctors diagnosed as a minor stroke.  The result of a CT‐scan of her head was
normal,  and  a  neurological  examination  showed  some  right‐side  weakness  right  after  the
No. 09‐2696                                                                                       Page 4

stroke, but the record does not show what, if any, long‐term effects she experienced.  In May
2007 her condition was exacerbated by a fall that injured her right hip.  Although Suide had
been using a cane, her physical therapist instructed her to switch to a walker after her fall to
relieve the pain and pressure on her hip.  By the end of her physical therapy that same month,
Suide  had  partially  met  her  goals  of  demonstrating  improved  strength,  but  the  physical
therapist noted that she had not met her goal of walking unassisted without a limp for one
block without experiencing significant pain.
     
        At the hearing before the ALJ, Suide testified that from January through September 2007
she also had made monthly visits to Dr. Orris, an attending physician at Stroger Hospital’s
Fantus  Clinic  in  Chicago.    Given  the  structure  of  the  clinic,  Suide  concedes  that  Dr.  Orris
himself may not have examined her during each visit, but she insists that he was her treating
physician and the doctor overseeing and coordinating her post‐stroke medical care.  Treatment
records from Dr. Orris are sparse, and there is documentation of just one office visit – in May
2007 – that occurred prior to Suide’s hearing.  The remainder of Dr. Orris’s treatment record
consists of two documents listing him as the treating physician on referrals and a physical‐
capacities  evaluation  that  was  created  by  Suide’s  attorney  and  completed  by  Dr.  Orris  in
December 2007, after the hearing.  During the May examination, Dr. Orris opined that Suide
suffers from rheumatoid arthritis and residual transient weakness from her 2006 stroke.  He
also diagnosed “probable migraine syndrome possibly triggered by stress.”  In the post‐hearing
physical‐capacities  evaluation  (completed  three  months  after  Suide’s  last  reported  visit  in
September), Dr. Orris concluded that – in an eight‐hour day – Suide could sit for two hours at
a time (but only four hours total), stand for one hour at a time (two hours total), and walk a
total of one hour.  He also opined that she could never lift or carry more than ten pounds, and
could lift or carry less weight only occasionally.  Dr. Orris found that Suide could not use her
left hand for repetitive action involving simple grasping, pushing or pulling, or either hand for
fine manipulation.  While Suide occasionally could bend, squat, crawl, climb, or reach, she
could never use either of her feet for repetitive movements, such as pushing leg controls.  Dr.
Orris concluded that Suide had achieved “maximum medical improvement” and that she was
unable to perform a full‐time job on a sustained basis.  The evaluation form also asked, “How
long have you been treating this patient?” to which Dr. Orris responded “1 month.”
  
        Suide also testified that she was unable to work because her joints caused her pain that
lasted all day.  She also acknowledged that she had not had any treatment for her hand pain
since her last surgery in 2004 and was without a treating physician between 2003 and 2007,
when  she  began  seeing  Dr.  Orris.    She  acknowledged  that  she  was  not  taking  any  pain
medications, but explained that her hand pain persisted and in the mornings she self‐treated
these symptoms by massaging her hands for 20 minutes.  She explained that Dr. Orris had also
recently diagnosed her with migraine syndrome based on the severe headaches she experiences
two to three times per month.  When these headaches occur, she said, she addresses them with
No. 09‐2696                                                                                    Page 5

Valium and sleep.  The ALJ asked Suide about the effects of her pain on her daily activities, and
she explained that she gets a lot of help from her family.  She also testified that it hurts for her
to grip a mop or a broom, that she can sit or stand for only five to ten minutes before she has
to change positions or lean on something for support, and that her knee and hip pain prevent
her from walking more than half a block before stopping.  During the hearing Suide said that
she was in pain and requested a break to stand.
  
         The ALJ and Suide’s counsel posed hypothetical questions to a vocational expert, who
testified that someone with Suide’s age, work history, and impairments still could perform the
light work of a file clerk, an information clerk, or an assembly position and similar sedentary
positions.  The vocational expert determined that these jobs would be available if the employee
needed to take breaks to stand every 30 to 45 minutes.  Counsel further inquired what jobs an
individual could perform if she needed to recline for 15 to 30 minutes a day, use both hands
to lift more than ten pounds, lean after five to ten minutes of standing, and take a break after
walking  no  more  than  half  a  block.    In  response  the  vocational  expert  testified  that  any
individual who needed to recline at times throughout the work day would be unable to work.

        The ALJ performed the requisite five‐step analysis, see 20 C.F.R. § 404.1520, concluding
that (1) Suide had not engaged in gainful work since October 2000; (2) her carpal tunnel, trigger
finger,  stroke,  migraines,  and  obesity  constituted  severe  impairments;  (3)  none  of  these
impairments individually or in combination met a listing in 20 C.F.R. pt. 404, subpt. P, app.1
that would lead to an automatic finding of disability; (4) Suide had the residual functional
capacity to perform a reduced range of light or sedentary jobs that involve no lifting or carrying
more than 20 pounds occasionally or 10 pounds frequently; no pushing or pulling more than
20 pounds occasionally or 10 pounds frequently; only occasional stooping, kneeling, crouching,
crawling,  or  ramp/stair  climbing;  and  at  which  “[s]he  would  be  distracted  only  rarely  by
symptoms, to the extent that she was off task and not productive, outside break time”; and (5)
Suide was not disabled because a person of her age, education, work experience, and RFC
could perform a significant number of jobs in the national economy.
 
        In making this determination, the ALJ did not give significant weight to Dr. Orris’s
evaluation because, according to Dr. Orris’s own post‐hearing report, he had been treating
Suide for just one month and because “the objective findings do not support [his] restrictive
limitations.”  The ALJ also discredited the residual functional capacity assessment that Dr. Oh
completed in April 2004 because Suide’s later strokes had significantly changed her medical
condition and further limited her abilities.  Regarding Suide’s post‐stroke condition, however,
the ALJ found:  “Though the claimant may have been unable to stand and walk for prolonged
periods immediately after her stroke, she underwent physical therapy and her weakness did
not  persist  at  that  level  for  12  consecutive  months  or  more”  and  that  her  weakness  had
improved to the point where “she should be able, in a typical work day with normal breaks,
No. 09‐2696                                                                                     Page 6

to stand and walk for at least six hours.”  The ALJ found that the record did not support Suide’s
statements  regarding  the  severity  and  effects  of  her  conditions.    For  example,  the  ALJ
concluded that there was insufficient evidence that Suide experienced “migraine headaches at
a frequency or severity which would preclude or even significantly interfere with competitive
employment.”    The  ALJ  also  dismissed  Suide’s  rheumatoid  arthritis  and  lupus  diagnoses,
reasoning that the “record does not contain the objective findings leading to the diagnosis of
rheumatoid arthritis,” there was no “meaningful workup” of her lupus, nor did Suide complain
of symptoms attributed to this condition.  The district court upheld the ALJ’s denial of benefits,
and this appeal followed. 
 
        On appeal Suide argues that the ALJ erred in discrediting Dr. Orris’s opinion because
her own testimony and her medical records demonstrate that Dr. Orris had been treating her
for much longer than one month, and that his post‐hearing evaluation was consistent with
other findings in the record.  She also contends that the ALJ’s residual functional capacity
finding was flawed because it did not sufficiently account for her hand impairments, migraines,
and obesity.  In response, the Commissioner argues that the ALJ’s decision is supported by
substantial evidence and that Suide’s statements are the only evidence of a longer treatment
relationship  with  Dr.  Orris.    Moreover,  the  Commissioner  contends  that  the  ALJ  properly
considered  her  hand  impairments,  migraines,  and  obesity  but  found  that  none  of  these
conditions  sufficiently  limited  her  ability  to  work.    This  court  reviews  an  ALJ’s  legal
determinations de novo, Skinner v. Astrue, 478 F.3d 836, 841 (7th Cir. 2007), but reviews factual
determinations deferentially, upholding any decision that is supported by substantial evidence,
Getch v. Astrue, 539 F.3d 473, 480 (7th Cir. 2008). 

         Because Dr. Orris concluded that Suide was no longer able to work, the weight given
to  his  opinions  may  be  decisive  in  this  case.    Both  parties  focus  their  arguments  on  the
soundness of the ALJ’s decision to discount his reports.  The opinions of treating physicians are
generally  entitled  to  greater  weight  than  those  of  examining  physicians,  and  opinions  of
examining physicians are entitled to greater weight than those of non‐examining physicians.
20 C.F.R. § 416.927(d)(1) ‐ (2).  As long as a treating physician’s opinion is “well‐supported by
medically acceptable clinical and laboratory diagnostic techniques” and is “not inconsistent
with other substantial evidence” in the case record, the ALJ should give it controlling weight.
Id.; S.S.R. 96‐2p; see Bauer v. Astrue, 532 F.3d 606, 608 (7th Cir. 2008).  According to Suide, the
ALJ erred in dismissing Dr. Orris’s physical‐capacities evaluation from December 2007 because
that evaluation was consistent with other post‐stroke reports.  Moreover, Suide argues that the
ALJ should have realized that the “one month” span of treatment described by Dr. Orris in his
post‐hearing report was a mistake and that her testimony in conjunction with the handful of
pages in the record referring to Dr. Orris sufficiently called attention to the discrepancy.  Citing
cases describing an ALJ’s obligation to develop the record, Suide argues that, before reaching
a  decision,  the  ALJ  was  required  to  request  further  documentation  to  resolve  this  record
No. 09‐2696                                                                                       Page 7

conflict.  In response, the Commissioner counters that the sparse medical records are not what
one would expect from the treating relationship Suide described; aside from the December 2007
evaluation, the records are limited to the one visit in May 2007 plus the appearance of his name
on  the  referrals.    And  those  referrals,  the  Commissioner  insists,  imply  only  that  “his  final
authorization  was  necessary  for  requests  made  by  other  doctors”  at  the  clinic.    The
Commissioner  also  asserts  that  there  is  substantial  evidence  to  show  that  Suide  had
significantly improved after physical therapy to a point where she was not as restricted as Orris
suggested.
 
         But it is not the ALJ’s evaluation of Dr. Orris’s reports that requires a remand in this
case.    Even  assuming  that  Dr.  Orris’s  opinions  did  not  deserve  greater  weight,  it  is  the
evidentiary deficit left by the ALJ’s rejection of his reports – not the decision itself – that is
troubling.  The rest of the record simply does not support the parameters included in the ALJ’s
residual functional capacity determination, such as an ability to “stand or walk for six hours”
in a typical work day.  Without Dr. Orris’s opinions, Dr. Palacci’s evaluation and the notes from
Suide’s physical‐therapy sessions and her visits to other specialists are all that remain of the
post‐stroke medical records.  The ALJ, however, did not discuss what weight was given to any
of these reports.  See Craft v. Astrue, 539 F.3d 668, 676 (7th Cir. 2008).  More important, Dr.
Palacci’s assessment was made before Suide suffered a second stroke and more injuries from
a fall – two events that may have changed Suide’s condition significantly.  In addition, Dr.
Palacci’s evaluation did not include a functional assessment of Suide’s abilities, nor did she
opine about any limitations Suide’s impairments may have caused, so her report could not be
used to support specific limitations included in Suide’s residual functional capacity.  Regarding
the physical‐therapy reports, the therapist noted that, although Suide had improved and her
strength was within functional limits by the time of her last visit in late May 2007, she still
walked with a limp and the assistance of a cane, had “decreased balance/coordination,” and
“difficulty with activities of daily living.”  It is unclear, therefore, how the ALJ concluded that
Suide could stand or walk for six hours a day.  See Barrett v. Barnhart, 355 F.3d 1065, 1066‐67
(7th Cir. 2004) (finding reversible error when ALJ determined that claimant could stand for two
hours because there was no medical evidence to support such a conclusion).
  
         When an ALJ denies benefits, she must build an “accurate and logical bridge from the
evidence to her conclusion,” Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000), and she is not
allowed to “play doctor” by using her own lay opinions to fill evidentiary gaps in the record,
see Blakes v. Barnhart, 331 F.3d 565, 570 (7th Cir. 2003).  Although Suide shares the blame for
failing to clarify the record discrepancy regarding the length of Dr. Orris’s treatment, it was the
ALJ’s responsibility to recognize the need for further medical evaluations of Suide’s conditions
before making her residual functional capacity and disability determinations.  See Golembiewski
v. Barnhart, 322 F.3d 912, 918 (7th Cir. 2003) (remanding where ALJ ignored new medical issue
but should have sought more information); Smith v. Apfel, 231 F.3d 433, 437 (7th Cir. 2000)
No. 09‐2696                                                                                    Page 8

(remanding where ALJ discounted severity of claimant’s arthritis without ordering updated
x‐rays); Murphy v. Astrue, 496 F.3d 630, 635 (7th Cir. 2007) (remanding where ALJ failed to
obtain  additional  records  needed  for  medical  expert  to  provide  full  and  fair  evaluation  of
impairments).  The ALJ’s assessment of Suide’s post‐stroke residual functional capacity is not
supported  by  substantial evidence, and thus that determination cannot stand.  42 U.S.C. §
405(g); Briscoe v. Barnhart, 425 F.3d 345, 351 (7th Cir. 2005).

        Although a remand is necessary, we reverse the ALJ’s decision only in part.  As the
parties  noted  and  the  ALJ  explained,  Suide’s  condition  significantly  deteriorated  after  her
stroke in December 2006, and this date marked a dividing line in her claim.  Suide properly
conceded  during  oral  argument  that  the  ALJ’s  denial  of  benefits  was  reasonable  and  well
supported for her condition up to the time of the first stroke.  We agree that the record supports
the ALJ’s denial of her disability claim from her alleged onset date of October 2000 through the
date of her first stroke.  Therefore, we affirm in part, reverse in part, and remand for further
proceedings to determine whether Suide qualifies for benefits after December 2006.  Because
we conclude that the ALJ’s residual functional capacity determination was flawed, we do not
need  to  address  Suide’s  related  arguments  regarding  the  ALJ’s  assessment  of  her  hand
impairments, her migraines, and her obesity and whether these conditions, either individually
or in the aggregate, warranted the inclusion of additional limitations in her residual functional
capacity.  On remand, the ALJ should give fresh consideration to the evidence of all of Suide’s
medical conditions as they relate to her disability claim beginning in December 2006.  Suide
should also have an opportunity to submit any additional documentation relating to Dr. Orris’s
treatment that can clarify the nature and extent of his treating relationship. 
 
        Accordingly  we  AFFIRM  in  part,  REVERSE  in  part,  and  REMAND  for  further
proceedings consistent with this opinion.